Name: Commission Regulation (EEC) No 3712/88 of 28 November 1988 fixing the intervention threshold for clementines in Spain for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 88 No L 325/41Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3712/88 of 28 November 1988 fixing the intervention threshold for Clementines in Spain for the 1988/89 marketing year Whereas the measures provides for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION Article 1 The intervention threshold for Clementines in Spain for the 1988/89 marketing year shall be 61 500 tonnes. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 16a (5) thereof, Having regard to Council Regulation (EEC) No 3241 /88 of 18 octobre 1988 concerning the fixing of an intervention threshold for clementimes in Spain for the 1988/89 marketing year (3), and in particular Article 1 (2) thereof, Whereas Article 1 of Regulation (EEC) No 3241 /88 lays down the criteria for fixing the intervention threshold for Clementines in Spain ; whereas it is for the Commission to fix that intervention threshold by applying the percentage laid down in Article 1 ( 1 ) of that Regulation to the average production grown for consumption as fresh fruit over the last five marketing years for which data are available ; Whereas the consequences of exceeding the intervention threshold by any amount for the Spanish institutional prices fixed for the following marketing year should be determined in accordance with the criteria used for the Community of Ten ; Article 2 Where the quantities of Clementines bought in in Spain during a marketing year exceed the threshold laid down in Article 1 , the institutional prices applicable in Spain shall be reduced by 1 % for every 6 200 tonnes by which the threshold is exceeded for the following marketing year. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 198 , 26 . 7. 1988 , p. 1 . 3) OJ No L 289, 22. 10 . 1988, p. 3 .